Title: Julius Oliver to Thomas Jefferson, 9 October 1819
From: Oliver, Julius
To: Jefferson, Thomas


						
							
								Sir
								
									Marseilles
									9th October 1819.
								
							
							I have the honor to confirm you my respects of 27th Ulto. the present is to inform you that I have shipped the greatest part of your commissions on Board the Brig Lady Monroe (though I had only 2 days notice for she was up for the Havana previous) you will see per the Invoice herewith that it amounts to F1.069.77c & have addressed said articles to Mr James H. McCollough Collector of the Custom House at Baltimore as ⅌. Invoice & Bill of lading forwarded him per said Vessel, the Freight being 1.½ Tons @ $15. ⅌ Ton & 10. ⅌% primage amounts to $24.75. which you will have the goodness to reimburse him on reception of the Goods—Mr Sasserno has not yet sent the wine for you round from Nice, he has written to Mrs Cathalan instead of Mrs Samatan, as he was wrote to do, & she has given the letter to Mr Dodge who is to receive the wine, I have told Mr Dodge that the money was ready to pay for it, he has answered he will receive the amount & forward you the wine per first opportunity I hope you will find the wines good—Mr Bergasse would not broach one of his large cask of vin Cuit for so few Bottles he has put 4. Bottles for you to taste.—Mr Jn Jh Chevalier is renown to have the best wines here, I am in hopes you will find them so, he has put 18. Bottles Vin Cuit & 6. Bottles Claret of limoux for a trial.
							
								Always at your Commands I am 
									truly
								Your most Obt Humble Servt
								
									
										
											
												
													Juls Oliver
												
											
										
										
											at Messrs Clappier & Ce
										
									
								
							
						
						
							Postscript in Dupl only:
							P.S. Mr Dodge has told me the Wine from Mr Sasserno is arrived & will be shipped per Brig Swanwick the present opportunity.
							25th Octob. 1819.
						
					